DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 15-19, in the reply filed on July 18, 2022 is acknowledged. Note that claims 17-19 are included in the election of Species I to the extent Applicant elects with traverse.
Claims 9-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2022.
Information Disclosure Statement
The information disclosure statement filed August 4, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tomamoto et al. (US 2011/0200805).
	Regarding claim 1, Tomamoto discloses a core plate glass (first glass layer) bonded to a surface-layer plate glass (second glass layer) with an upper limit of the thickness of the surface layer plate set to 100 microns, see abstract and [0030].  The reference further discloses the core glass and the surface-layer glass have different thermal expansion coefficients, which corresponds a second glass layer having a composition different than that of the first glass layer, see abstract.
	Regarding claim 2, the reference discloses a three-layer structure formed of a core plate, which corresponds to the first glass layer, and surface layer portions arranged on both surface sides of the core plate, which corresponds to first and second cladding layers, see Fig. 1 and [0042].
	Regarding claim 3, the reference discloses the thickness of the surface layer portions is equal to or less than one tenth of the thickness of the core portion, which corresponds to a sheet thickness ratio of the first glass layer that is greater than that of the second glass layer [0043].
	Regarding claim 15, the reference discloses the surface-layer plate glass has a lower thermal expansion coefficient than the core plate glass, see abstract and Fig. 1.
	Regarding claim 16, the reference discloses the glass plate comprising the core and surface-layer glasses as mounted on an electronic device such as a touch panel, a display or a solar cell [0041].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tomamoto et al. (US 2011/0200805).
	Regarding claim 4, the reference discloses the thickness of the surface layer portions is equal to or less than one third of the thickness of the core portion, which corresponds to a sheet thickness ratio of the first glass layer of at most 0.5 [0043].  For example, if each surface layer is one third the thickness of the core portion, then the core portion has a sheet thickness ratio of 0.33.
	Regarding claim 5, the reference discloses the thickness of the surface layer portions is equal to or less than one tenth of the thickness of the core portion, which corresponds to a sheet thickness ratio of the first glass layer of at least 0.7 [0043].  For example, if each surface layer is one tenth the thickness of the core portion, then the core portion has a sheet thickness ratio of 0.8.
	Regarding claim 6, the reference discloses the thickness of the core glass is 5 to 1000 microns, which overlaps the claimed range [0046]; see MPEP 2144.05 I.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomamoto et al. (US 2011/0200805) as applied to claim 1 above, and further in view of Bocko et al. (US 2004/0197575).
	Tomamoto discloses the glass sheet of claim 1 comprising a first glass layer and second glass layer with a different composition than that of the first glass layer.
The reference, however, fails to disclose the degradation rate of the first glass layer in a reagent is greater than a degradation rate of the second glass layer in a reagent.
Bocko discloses a laminated sheet comprising a core layer separable from a surface layer with separation achieved by selecting the material used in forming the core layer to be more soluble in an appropriate solvent than the material used in forming the surface layer, see abstract and [0057].  By making the core layer separable, the core can provide required mechanical support to the surface layer during handling and packaging of the laminated sheet and fabrication of functional elements on the surface layer [0057].  Additionally, when the core layer is separable, there is a wider latitude in selecting material used in the core layer as it does not have to satisfy stringent requirements for display applications [0058].
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the core glass plate of Tomamoto more soluble in a solvent, which corresponds to a greater degradation rate, in order to make the core layer separable from surface layer glass thereby providing the advantages disclosed Bocko, see Bocko [0057 & 0058].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomamoto et al. (US 2011/0200805) as applied to claim 1 above, and further in view of Dumbaugh et al. (US 5,100,452).
	Tomamoto discloses the glass sheet of claim 1 comprising a first glass layer and second glass layer with a different composition than that of the first glass layer.
The reference, however, fails to disclose the degradation rate of the second glass layer in a reagent is greater than a degradation rate of the first glass layer in a reagent.
Dumbaugh discloses a method for making a glass article having at least one surface which is essentially defect-free and is at least equivalent in smoothness to a polished surface, see abstract.  The method includes the steps of laminating a body of glass which is relatively insoluble in an acid solution with a more soluble glass and contacting the laminate with an acid solution to dissolve away the more soluble glass, see abstract.  The reference further discloses that the durable glass core can be contacted on both sides with the soluble glass, see col. 13 lines 10-15.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the surface layers of Tomamoto to be more soluble than the core glass, which corresponds to a greater degradation rate, in order to provide a glass article having an essentially defect-free surface and smoothness at least equivalent to a polished surface.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomamoto et al. (US 2011/0200805) as applied to claim 1 above, and further in view of Wang et al. (US 2016/0002103).
	Tomamoto discloses the glass sheet of claim 1 comprising a first glass layer and second glass layer with a different composition than that of the first glass layer.
	The reference, however, fails to disclose that the glass sheet is configured to be bent to a bend radius within about 40% of a theoretical minimum bend radius and has a bend radius of less than or equal to about 50 mm.
	Wang discloses an ultrathin glass sheet for flexible electronics wherein the glass has a bending radius of less than 50 mm [0003 & 0110].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the glass of Tomamoto to have a bend radius of less than or equal to about 50 mm in order to provide a glass suitable for flexible electronics.  Further, given the disclosed bend radius is the same range as claimed, it is expected the flexible glass has a bend radius within about 40% of a theoretical minimum bend radius, see Applicant’s specification [0058].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tomamoto et al. (US 2011/0200805) as applied to claim 1 above, and further in view of Murata et al. (US 2011/0014475).
	Tomamoto discloses the glass sheet of claim 1 comprising a first glass layer and second glass layer with a different composition than that of the first glass layer.
	The reference, however, fails to disclose the glass sheet as comprising unpolished outer surfaces.
	Murata discloses that when the surface of a tempered glass substrate is not polished, the original mechanical strength of the glass is hardly impaired, and the glass substrate is not easily broken [0086].  Further, when the surface of the glass substrate is not polished, a polishing process can be omitted in the glass substrate production process thereby decreasing the production cost of the glass substrate [0086].  If both surfaces of the glass substrate are not polished, the glass substrate becomes more difficult to break [0086].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the outer surface of Tomamoto’s glass sheet to be unpolished in order to preserve mechanical strength while also decreasing production costs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A AUER/Primary Examiner, Art Unit 1783